Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16547629, filed on 08/22/2019. 
Claims 1-7 are pending in the current application and have been rejected below.
Examiner (Sarjit Bains) welcomes any enquiry from Applicant regarding the content of this Office Action, and can be reached at (571) 270-0317.



Claim Objections

3.	Claims 1-7 objected to because of the following informalities: 
Claim 1 recites: "A method comprising; A tool to determine how ready organization is to migrate its workload on cloud; Meter which visualize how much percent organization is ready to migrate" at lines 2-3, instead of "A method comprising[[;]]: [[A]] a tool to determine how ready an organization is to migrate its workload [[on]] to a cloud; a meter which visualizes how much the organization is ready to migrate as a percentage";
Claim 2 recites: "A method providing; Data visualization" instead of "A method providing[[;]]: data visualization" at lines1-2 and "Different" instead of "different" at line 3;
Claim 3 recites: "A method provides; Complete analysis of workload and identify organization’s current issues; An automated self-diagnostic status" instead of "A method provides[[;]]: complete analysis of workload and identification of an organization’s current issues"; 
Claim 4 recites: "will help client to assess" at line 1 instead of "will help the organization to assess";
Claim 5 recites: "A method included; Formula" at lines 1-2 instead of "A method including[[;]]: a formula", and "The formula" instead of "the formula" at line 3;
Claim 6 recites: "A method comprises; Assessment stage between cloud to cloud, virtual machine to cloud, database to cloud, storage cloud" instead of "A method comprising[[;]]: an assessment stage between cloud to cloud, virtual machine to cloud, database to 
validation", and "If requires cloud software will updated" at line 3 instead of "if required, cloud software will be updated".
Appropriate correction is required.



Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112 (b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2, 4, and 5  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

6.	Claim 2 recites "etc." at line 5. This is unclear language, which renders the metes and bounds of the Claim indefinite. 
In the interest of compact prosecution, Examiner is interpreting this limitation as best understood.

7.	Claim 4 recites "the tool" and "the completeness" at lines 1-2. These limitations have insufficient antecedent basis in the Claims. 
In the interest of compact prosecution, Examiner is interpreting these limitations to read "a tool" and "

8.	Claim 5 recites "the enterprise’s migration readiness score" at line 2, and "the source cloud" and "the migration" at line 3. These limitations have insufficient antecedent basis in the Claims. 
an enterprise’s migration readiness score", "a source cloud" and "a migration" in order to provide adequate antecedent basis.
Claim 5 further recites "The formula can access the compatibilities" at line 3. This is unclear language, which renders the metes and bounds of the Claim indefinite. 
In the interest of compact prosecution, Examiner is interpreting this limitation as best understood.



Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-7 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of method (process), they are also directed to a judicial exception (an abstract idea) without significantly more.   

11.	Claim 1 recites A method comprising; A tool to determine how ready organization is to migrate its workload; Meter which visualize how much percent organization is ready to migrate; Claim 2 recites A method providing; Data visualization & assessment system; Different factors which are responsible for successful migration; Claim 3 recites A method provides; Complete analysis of workload and identify organization’s current issues; a readiness report; Claim 5 recites A method included; Formula that calculated the enterprise’s migration readiness score; The formula can access the compatibilities between the source and destination of the migration; Claim 6 recites A method comprises; Assessment stage; Claim 7 recites A method comprises of Validation of software, which are all abstract ideas of Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because determining how ready an organization is to migrate its workload and visualizing this; visualizing and assessing data; analyzing an organization's workload to identify issues; a formula for calculating an enterprise’s migration readiness score; an assessment stage; and validation of software (to ensure it is present) are all processes that, under broadest reasonable interpretation, can be performed in the mind, since they all involve 
The judicial exception (abstract idea) is not integrated into a practical application because the Claims, including additional elements such as programming language, software development kit, database, software version, cloud support, An automated self-diagnostic status about cloud migration, cloud to cloud, virtual machine to cloud, database to cloud, storage cloud, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraph  61 of the published Specification in the instant Application ("Most hosting providers are up-to-date and can be utilized with almost any programming languages, APIs, and other technical components.") and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular 
Dependent Claim 4 does not integrate the judicial exception into a practical application because the Claim, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claim is therefore directed to the judicial exception.
Dependent Claim 4 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraph  61 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. 
Therefore, Claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 102

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102: 
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
35 U.S.C. 102 (a)(1) forms the basis for all anticipation rejections set forth in this Office action.

13.	Claims 1-7 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Iyoob et al. (US Patent Application Publication 20150341240 A1 - hereinafter Iyoob).

14.	As per Claim 1, Iyoob teaches:
A method comprising;
A tool to determine how ready organization is to migrate its workload on cloud [reads on: para 8, "The disclosures made herein relate generally to cloud computing architectures and management methodologies and, more particularly, to assessing considerations (e.g., readiness and benefit) relating to assessment of best fit hybrid cloud deployment infrastructures."; para 26, "In one embodiment of the present invention, a process implemented by a cloud service brokerage platform comprises a plurality of operations. An operation is performed for determining a target cloud computing environment for an application using target deployment determination information received from a user of the cloud service brokerage platform. An operation is performed for determining a cloud benefit score characterizing a degree of benefit from deploying the application in the target cloud computing environment. Determining the cloud benefit score includes using cloud benefit basis information received from the user to predict responses to cloud benefit queries and enabling the user to replace at least a portion of said predicted cloud benefit query responses with user-specified cloud benefit query responses. An operation is performed for determining a cloud readiness score characterizing a degree of readiness for deploying the application in the target cloud computing environment. Determining the cloud readiness score includes using cloud readiness basis information received from the user to predict responses to cloud readiness queries and enabling the user to replace at least a portion of said predicted cloud readiness query responses with user-specified cloud readiness query responses. An operation is performed for conveying the target cloud computing environment, the cloud benefit score and the cloud readiness score to the user."; para 51, "FIG. 3A shows a functionality module view of the CSB platform 202 (i.e., a CSB platform configured in accordance with an embodiment of the present invention). The CSB platform 202 serves as a cloud services brokerage and management platform that integrates multiple cloud provider services (e.g., internal or external) into a CSB platform portal through which cloud service consumers (e.g., business enterprises) can manage (e.g., optimize) the design, provisioning, ordering and control (i.e., consumption) of cloud services."]; Meter which visualize how much percent organization is ready to migrate [reads on: Fig. 10, Readiness, 83%; para 109, "The Applications tab 406 provides functionality for determining whether or not an application of a user (i.e., a cloud service consumer) is a good candidate to migrate to a cloud, as well as whether the user is ready to make that transition. This functionality is embodied in the Applications tab 406 (e.g., in the myApplications section 550) as an application screener 570, as shown in FIG. 10, which is an applications screener configured in accordance with a first embodiment of the present invention. It is disclosed herein that a CSB platform configured in accordance with an embodiment of the present invention can comprise an application screener such as, for example, the application screener disclosed in reference to FIG. 10."; para 110, "The application screener 570 includes a portion for assessing applications (i.e., an application assessing portion 572), a portion for presenting application recommendations (i.e., an application recommendations portion 574), a portion for visually depicting application migration recommendation (i.e., an application migration chart 576), and a portion for visually depicting recommended cloud architecture for supporting migration of the application (i.e., a migration infrastructure chart 578). The application assessing portion 572 enables a user to subject an application to an assessment process for determining migration factors such as, for example, a relative migration readiness and a relative migration savings. The application recommendations portion 574 presents recommendation information for an application selected within the application assessing portion 572. Examples of the recommendation information include, but are not limited to, information related to migration feasibility relative to infrastructure, budget, and deployment time; information quantifying cost of migration, savings from migrating, and time to implement migration. The application migration chart 576 depicts a relative benefit of migrating the application with regard to readiness and value."].

15.	As per Claim 2, Iyoob teaches:
A method providing;
Data visualization & assessment system [reads on: Fig. 3A, platform 202; Fig. 10, as above, Claim 1; paras 8, 26, 51, 109, 110, as above, Claim 1];
Different factors which are responsible for successful migration for example programming language, software development kit, database, software version, cloud support etc [reads on: para 55, "FIG. 3B shows a resource solution center 221. The resource solution center 221 serves as a single point (e.g., one-stop) source for all of virtual resource service needs of a user of the CSB platform 202, in FIG. 3A. The resource solution center 221 correlates service catalog line items to an available cloud service selection (i.e., a resource context). Through the resource solution center 221, a user can identify and add infrastructure services such as, for example, shared storage and backup services; network services such as VPN; and managed services such as back-up administration and security management."; para 89, "Another such distinguishing aspect relates to CSB platform being model driven and based on XML semantic ontologies."; para 107, "Comparisons between provider offerings can be sorted into broad categories of usage for Small, Medium, and Large VDCs. For example, if the user is running a public catalog website, it may need only two application servers, one database server, and one VPN server, whereas an enterprise-class application with thousands of concurrent users may have 20 web servers, 20 application servers, 12 database servers, and 8 VPN servers, with vastly increased memory, CPU, network, and storage requirements."; para 119, "Referring now to FIG. 15, a screening application page 602 of the application screener 600 includes an expanded view of the result field content. An application assessment chart 630 (e.g., also referred to as a migration chart or deployment chart) depicts a relative benefit of cloud deployment of assessed applications with regard to readiness (i.e., readiness index increasing from left to right) and benefit (i.e., benefit index increasing from bottom to top)."; para 120, "As an example of the utilization and resulting benefit of the application screener 600, still referring to FIG. 15, three applications are shown as having been assessed (i.e., assessed applications) and their results presented in the application assessment chart 630 and the target infrastructure chart 632. These assessed applications are: J2EE Portal application 641, SAP HR application 643, and SharePoint application 645."; para 121, "Referring now to FIG. 16, a screening outputs detail page 660 is shown. The screening outputs detail page 660 shows further detail of assessment of a selected one of the assessed applications. The selected one of the assessed applications can be chosen by selecting the corresponding application name in the screening portfolio section 650 of the screening application page 602 and then requesting more detail (e.g., by choosing “more detail selector” 652 on the screening application page 602 shown in FIG. 15). The screening outputs detail page 660 shows factor functions (i.e., key drivers) for the cloud readiness index 618 and for the cloud benefit index 620. Examples of the factor functions for the cloud readiness index 618 include, but are not limited to, architecture feasibility 670, OS/platform popularity 672 and application complexity 674. Examples of the factor functions for the cloud benefit index 620 include, but are not limited to, TCO (total cost of ownership) savings 676, application performance 678 and network performance 674."; para 122, "Still referring to FIG. 16, it can be seen that the cloud readiness index 618 and the cloud benefit index 620 each include a respective theoretical index 680 and a respective practical adjustment 682. The cloud readiness index 618 and the cloud benefit index 620 are each the sum of their respective theoretical index 680 and respective practical adjustment 682. As discussed below in greater detail, the theoretical index is a value computed using responses to the information requests in association with the assessment category tabs 604-612 of the application screener 600 (see FIGS. 11-14) and the practical adjustment is a value determined by quantifying actual deployment results for one or more applications with respect to a respective set of the factor functions 670-680 and comparing to the associated theoretical index. In this regard, assessment functionality of the application screener 600 has a feedback input that adjusts for differences between theoretical assessment of an application deployment in a cloud and actual cloud deployment of assessed applications in accordance with their respective assessment (i.e., the benefit, readiness and/or deployment infrastructure corresponding to actual successful cloud deployment of one or more previously assessed applications)."].

16.	As per Claim 3, Iyoob teaches:
A method provides;
Complete analysis of workload and identify organization’s current issues [reads on: para 65, "A control module 226 of the CSB platform 202 enables (e.g., via the CSB platform access portal) command and control services that are critical to successful adoption and acceptance of the cloud services model (i.e., dashboard functionality for chargeback, SLAs and resources). A cloud service consumer can gain visibility into current performance, cost and utilization of cloud services and compare against planning benchmarks/milestones to automatically initiate corrective action to continuously optimize cost, resources and SLAs to meet business demand and changes. .. Accordingly, a skilled person will appreciate that benefits of the provision module 222 include, but are not limited to, .. establishing performance benchmarks."; para 69, "A provisioning, metering and auto-scaling module 232 of the CSB platform 202 enables (e.g., via the CSB platform access portal) automated workflow based provisioning, .."; para 110, "The application screener 570 includes a portion for assessing applications (i.e., an application assessing portion 572), a portion for presenting application recommendations (i.e., an application recommendations portion 574), a portion for visually depicting application migration recommendation (i.e., an application migration chart 576), and a portion for visually depicting recommended cloud architecture for supporting migration of the application (i.e., a migration infrastructure chart 578)."; para 111, "Selecting an Add New Application field 580 in the an application assessing portion 572 of the application screener 570 initiates an application assessment process for evaluating migration of a particular application. In response to selecting the Add New Application field 580, a plurality of steps are performed for providing information upon which the application will be assessed."];
An automated self-diagnostic status about cloud migration [reads on: para 66, "A cloud services catalog and asset manager module 228 of the CSB platform 202 enables (e.g., via the CSB platform access portal) command and control services that are critical to successful adoption and acceptance of the cloud services model (i.e., cloud services catalog and asset manager functionality). Examples of information generated and tasks implemented using the cloud services catalog and asset manager module 228 include, but are not limited to, ..  automated asset discovery & sync (e.g., discover and make changes to assets in the cloud, sync with assets registered in catalog/asset manager, match process enabling the IT Administrator to resolve any discrepancies, match and compare prices in catalog for discovered assets, etc); .." - automated asset discovery using the cloud services catalog and asset manager module 228 is An automated self-diagnostic status about cloud migration] and 
a readiness report [reads on: Fig. 10, Applications Recommendations 574, Readiness, 83%; para 65, "The provision module 224 includes a plurality of pre-configured dashboard views for chargeback, SLA's and resources. Examples of the pre-configured dashboard views include, but are not limited to, .. cost analysis (e.g., by resource type, environment and layer); capacity summary (e.g., allocated capacity, integrate with utilized capacity); cloud utilization & detailed utilization (e.g., monthly/daily utilization for avg/max of CPU/memory utilization and trends over time; .. custom dashboards/reporting and activity logs for audit and tracking; .."].

17.	As per Claim 4, Iyoob teaches:
A method according to claim 3 [as above] wherein, 
the tool will help client to assess the completeness of all their mandatory technical components based on the readiness report generated [reads on: Fig. 10, paras 109, 110, as above, Claim 1; para 65, as above, Claim 3; para 114, "The technical assessment tab 604 includes assessment aspects relating to architecture and system design details of an application that is being assessed. The workflow profile tab 606 includes assessment aspects relating to functionality and operational details of the application. The organizational assessment tab 608 includes assessment aspects relating to internal organizational details of the entity having authority/control of moving the application to the cloud environment. The provider requirements tab 610 includes assessment aspects relating to requirements and expectations of a cloud provider should the application be moved to a cloud environment. The review tab 612 presents any information required for ensuring that necessary information has been received from the user in response to questions presented in association with selection of the technical assessment tab 604, the workflow profile tab 606, the organizational assessment tab 608, and the provider requirements tab 610." - The review tab 612 presents any information required for ensuring that necessary information has been received from the user in response to questions presented in association with selection of the technical assessment tab 604 is the tool will help client to assess the completeness of all their mandatory technical components based on the readiness report generated].

18.	As per Claim 5, Iyoob teaches:
A method included;
Formula that calculated the enterprise’s migration readiness score [reads on: para 122, "Still referring to FIG. 16, it can be seen that the cloud readiness index 618 and the cloud benefit index 620 each include a respective theoretical index 680 and a respective practical adjustment 682. The cloud readiness index 618 and the cloud benefit index 620 are each the sum of their respective theoretical index 680 and respective practical adjustment 682."; para 123, "Referring now to FIG. 17, an abstraction of logic configured in accordance with an embodiment of the present invention for performing application screening is disclosed (i.e., the application screening logic abstraction 700). A workflow engine 702 is provided for carrying out application assessment, which in one embodiment comprises the information requests and corresponding requests disclosed above in reference to FIGS. 11-14 or other embodiments of application screening functionality disclosed herein. The workflow engine 202 can choose the information requests in the form of questions from a question bank 704 (e.g., a database or other form of information storage structure). Responses to the information requests (i.e., responses 706) are stored in a response repository 708 that is coupled between the workflow engine 702 and a first rules engine 710. Preferably, the workflow engine causes each one of the responses 706 to be stored in the response repository 708 as a numeric value regardless of the form in which the response was indicated.  .. The first rules engine 710 is configured for causing a plurality of non-normalized factor function values 714 to be created from respective sets of the responses 706 such as through an algorithm that uses weightings, arithmetic equations, and the like to generate a single resulting numeric value from the numeric values of a set of responses. Through a respective normalizing process 716, the non-normalized factor function values 714 are transitioned to corresponding normalized factor function values 718 .."; para 124, "It is disclosed herein that normalization of the factor function value is performed for converting the factor function values into a normalized value so that weights can be applied in a meaningful manner. The process of normalization can includes applying the correct sign (e.g., to show if higher or lower is better), lower limits, upper limits, and a predefined growth curve. As the user provides different answers to the information requests, a respective factor function value would be normalized and scaled up or down as appropriate (i.e., the theoretical output)."; para 125, "A first set 720 of the factor functions are cloud readiness index determining factor functions (e.g., architecture feasibility, OS/platform popularity, and application complexity) and .."];
The formula can access the compatibilities between the source cloud and destination cloud of the migration [reads on: para 18, "Still another benefit that the CSB platform provides is providing choice and cost comparisons for determining whether to take a service to the public cloud or keep it internal based on risk/value profile. Still another benefit is that the CSB platform enables a rapidly changing IT service supply chain of cloud services through on-boarding of new cloud services and off-boarding retired cloud services in such a way as to minimize the disruption to end customers, while enabling them to leverage the benefits of new and better value cloud services." - on-boarding of new cloud services and off-boarding retired cloud services is migration to destination cloud from source cloud; para 125, ".. a second set 722 of the factor functions are cloud benefit index determining factor functions (e.g., TCO savings, application performance, and network performance). All of the factor functions are available as target deployment infrastructure determining factor functions 724. In this regard, the sets of factor functions 720-724 are used for generating application assessment results discussed above with respect to FIG. 11-16 (i.e., the readiness index 618, the benefit index 620, and the target deployment model 622)." - the benefit index 620 is the compatibilities between the source cloud and destination cloud of the migration; para 126, "A second rules engine 740 is coupled to the factor function output portion 725 for receiving factor function information (e.g., indexes, weightings, and associated information) from the factor function engine 712. The second rules engine 740 is configured for generating the theoretical results outputs (e.g., theoretical readiness index, theoretical benefit index and theoretical target deployment model). For example, through information that is known about cloud service offerings of certain cloud service providers, which can be accessed from a provider database 742, the theoretical results outputs can be generated (e.g., knowing that a certain offering from provider X meets the requirements of a given assessed application and that that offering is a IaaS offering, the target deployment model would be determined to be IaaS)."].

19.	As per Claim 6, Iyoob teaches:
A method comprises;
Assessment stage between cloud to cloud, virtual machine to cloud, database to cloud, storage cloud [reads on: para 18, as above, Claim 6; para 131, "Determination of the target deployment environment is made using responses to a set of target deployment determination queries in which at least a portion of the questions are selected based on answers to answers for target deployment determination queries previously responded to in the assessment. Examples of target deployment options include, but are not limited to, a Physical Hardware environment, a Virtualized Hardware environment, a Private Infrastructure-as-a-Service (IaaS) cloud environment, a Virtual Private IaaS cloud environment, a Public IaaS cloud environment, a Private Platform-as-a-Service (PaaS) cloud environment, a Public PaaS cloud environment, a Private Software-as-a-Service (SaaS) cloud environment, and a public SaaS cloud environment. In this respect, the target deployment determination information is basis information for determination of a target deployment environment."].

20.	As per Claim 7, Iyoob teaches:
A method comprises of
Validation of software of clouds [reads on: para 53, " In regard to the multi-cloud services catalog (i.e., the catalog), it is highly customizable. Self-service administrative capabilities (e.g., via the self-service fulfillment module 219) are available for the broker to perform actions such as, for example, setting up new cloud services, modifying existing cloud services, customizing the cloud service parameters, updating pricing, reclassifying services, and adding or removing providers. Broadly speaking, the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items. In this regard, a cloud services catalog provides a service abstraction that can map to one or more provider services/line items. For example, a VM service on Savvis maps to vCPU, memory and local storage services with OS templates. For Terremark, Savvis, Amazon, Amazon GovCloud, the aggregated VM services are pre-defined and published in the catalog. Additionally, attributes that are specific to cloud service consumers such as, for example, pricing rules, security and access constraints can be defined in the same catalog. This allows for a high degree of function and flexibility. For example, a consumer level service may be a packaged VM, which may translate into multiple provider catalog line items thereby significantly reducing complexity of the cloud for the consumer. This also simplifies maintenance as well as enables comparison of cloud services and plans from different providers. Accordingly, it will be appreciated that the CSB platform 202 can be configured with an integrated catalog and solution configurator that provides a unique capability to access services from providers that are required to enable a cloud service consumer solution. This integrated catalog and solution configurator provides transparency of provider capabilities and enables the customer to make the right choices from a technology, operational and management perspective." - enables the customer to make the right choices from a technology, operational and management perspective is Validation of software of clouds];
If requires cloud software will updated and upgraded as per need [reads on: para 50, "Brokerage Platform Operator refers to the entity that maintains and provides access to the CSB platform. Its responsibilities can include deployment, ongoing upgrades and release management, technical operations, level 3 support for the brokerage portal, etc." - ongoing upgrades and release management is updated and upgraded software as per need; para 54, "Through use of a catalog administration capability, an operator of the CSB platform 202 can update the metadata of the catalog to change the limits and predefined capacity configurations."; para 67, "A demand and capacity planning module 230 of the CSB platform 202 enables (e.g., via the CSB platform access portal) solution capacity modeling (i.e., cloud demand and capacity planning functionality). Examples of information generated and tasks implemented using the demand and capacity planning module 230 include, but are not limited to, ..  integrated demand and capacity planning to update resource capacity and generate schedule or metric-based policies to change resource capacity based on capacity plan."; para 69, "A provisioning, metering and auto-scaling module 232 of the CSB platform 202 enables (e.g., via the CSB platform access portal) automated workflow based provisioning, .."; para 101, "The Quick Links section 414 provide shortcuts to create VDCs with the selected providers. The Recently Updated Resource section 416 links provide shortcuts to the IT Architecture view of recently created/updated VDCs and applications."; para 107, "Comparisons between provider offerings can be sorted into broad categories of usage for Small, Medium, and Large VDCs. For example, if the user is running a public catalog website, it may need only two application servers, one database server, and one VPN server, whereas an enterprise-class application with thousands of concurrent users may have 20 web servers, 20 application servers, 12 database servers, and 8 VPN servers, with vastly increased memory, CPU, network, and storage requirements. It is acceptable for the users exact requirements to vary from a particular the sample package. The user can simply pick the package that is closest to its needs and alter that package as part of the design process that is similar to the Add New VDC process discussed below"].



Conclusion

21.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fornash et al. (US Patent Publication 20200004582 A1) describes a method for producing optimal cloud migration plans.
Denyer et al. (US Patent Publication 20190288915 A1) describes a method and system for discovery of computing nodes of a source infrastructure at a source location and for planning migration of the computing nodes to a target infrastructure at a target destination.
Swamy et al. (US Patent Publication 20200233600 A1) describes a method and system for an organization to analyze a current data landscape, capture organizational requirements, strategize cloud adoption and arrive at detailed target technical architecture suitable for the context of data migration for the organization.
Bhatia et al. (US Patent Publication 20150331857 A1) describes a method and system for migrating database systems to the cloud.
Martinez et al. (US Patent Publication 20140280961 A1) describes a method and system for securing, controlling and managing cloud services, applications, platforms and infrastructure.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623